Citation Nr: 0520863	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hernia.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946 and from October 1951 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for residuals of a hernia and residuals of 
frostbite of the feet.  This case was previously before the 
Board in October 2003, at which time it was remanded for 
additional development of the record and to ensure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for appellate action.


FINDINGS OF FACT

1.  A hernia was initially demonstrated following service, 
and there is no competent medical evidence that it is 
etiologically related to service.

2.  The service medical records are negative for complaints 
or findings of frostbite of the feet.

3.  Residuals of frostbite of the feet were not documented on 
recent Department of Veterans Affairs (VA) examination.  


CONCLUSIONS OF LAW

1.  Residuals of a hernia were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002).

2.  Residuals of frostbite of the feet were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in May 2004 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claims.  As such, the Board 
finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claims, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's available service medical records, private and VA 
medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

Most of the veteran's service medical records are 
unavailable, presumably having been lost in a fire in a 
records center.  Information from the National Personnel 
Records Center discloses there are no additional records, to 
include SGO records, that can be procured.  The separation 
examinations in May 1946 and February 1954 are negative for 
complaints or findings pertaining to a hernia or frostbite of 
the feet.  The discharge examination conducted in May 1946 
discloses that the veteran denied having any significant 
diseases, wounds or injuries that were disabling.  

The discharge certificate from the veteran's first period of 
service demonstrates that he was awarded the Combat 
Infantryman Badge.  

The veteran was seen in a VA facility in March 1955.  It was 
reported that he had been told that he had a right direct 
inguinal hernia.  Following an examination, the impression 
was that the veteran did not have a surgical inguinal hernia 
on either side.  He had only slight weakness in the inguinal 
ring on the right.  

The veteran was admitted to a private hospital for a rupture 
on the right side in January 1956.  He related that he had 
always performed heavy work in the steel mills, but since he 
had lost his job and applied for re-employment, physicians 
claimed that he had an enlarged ring that was a potential 
hernia and that he was, therefore, unable to obtain 
employment.  During the hospitalization, a right inguinal 
herniorraphy was performed.  The final diagnosis was dilated 
right inguinal ring, with a small direct hernia.  

Private medical records dated from 1990 to 1996 have been 
associated with the claims folder.  In April 1991, the 
veteran complained of severe pain in the left foot.  In 
September 1996, a history of a hernia repair in 1954 was 
reported.  

A VA general medical examination was conducted in June 2001.  
The veteran reported that he had undergone bilateral inguinal 
hernia repair requiring three different operations, but that 
he had no problems from that at the time of the examination.  
He also related that he had frostbite of the feet when he was 
stationed in Germany in World War II, and that he now had 
numbness in his feet.  Following an examination, the 
pertinent diagnoses were history of frostbite of the feet, no 
residual; and status post inguinal hernia repair, no 
residual.  

In a statement dated in October 2001, J.O. Moon, M.D., a 
private physician, noted that the veteran described having 
several conditions that he said he had during service.  He 
stated that he had significant frostbite of both feet and 
that his feet had been numb since service.  The veteran also 
told the physician that he developed an inguinal hernia 
during service.  The examiner concluded that it was his 
opinion that these things could have occurred when the 
veteran was in service, but acknowledged that he was not his 
physician at the time, but that he thought the veteran was 
telling him the truth.

Alan B. Axelroth, a podiatrist, wrote in an October 2001 
statement that it was as likely as not that the veteran's 
foot condition was related to service.

The veteran was afforded a VA examination in September 2004.  
He asserted that his "feet were frozen" on the front lines 
in service.  He maintained that he had considerable pain and 
numbness associated with it at that time.  He reported that 
his toes were actually burst at that point and he was taken 
to the front line hospital facility where he said he 
developed fever and apparently had an infection in both feet.  
The veteran added that this was treated successfully and he 
was then returned to duty on the front lines.  He claimed 
that his foot healed and that over the years he had 
experienced very little difficulty with his feet.  He noted 
that following service, he was able to work without 
difficulty as far as his feet were concerned.  He stated that 
he had episodes in which he would have cracking of the skin 
of the toes or the soles of his feet.  Following an 
examination, the diagnosis was frostbite (frontal injury), of 
the toes of both feet, by history, with no visible or 
detectable residuals noted on examination.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

As noted above, the veteran's complete service medical 
records are not available.  In cases such as these, the VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim was undertaken with this duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO, in a May 2004 letter, advised the veteran of 
the evidence he needed to support his claims.  In June 2005, 
the veteran indicated that he had submitted all evidence in 
his possession. 

The Board concedes that few service medical records are of 
record.  The fact remains, however, that there was no 
evidence of a hernia on the discharge examination in February 
1954.  While the veteran stated he had been told he had a 
hernia when he was seen at a VA facility in 1955, it was 
specifically concluded that a hernia was not present.  The 
veteran underwent a herniorraphy in January 1956.  The Board 
emphasizes that following the VA examination in June 2001, 
the examiner concluded that there were no residuals of a 
hernia present.  

With respect to the claim for service connection for 
residuals of frostbite, the veteran asserts that he was 
treated for this condition during his first period of 
service.  The Board notes, however, that at the time of the 
separation examination in May 1946, no abnormalities of the 
feet were found and the veteran specifically denied any 
diseases, wounds or injuries.  Although the veteran has 
submitted a statement from Dr. Moon opining that he has a 
foot condition possibly related to service, the Board points 
out that such statement is merely speculative in nature and 
is not of sufficient probative value to establish a nexus to 
service.  Moreover, the physician failed to provide any 
specific diagnosis.  Similarly, a podiatrist submitted a 
statement, without providing any findings or support for the 
opinion, that the veteran had an unspecified foot condition 
linked to service.  It is also noteworthy that following the 
most recent VA examination, conducted in September 2004, it 
was reported only that the veteran had a history of 
frostbite, but that no residuals were present.  

Thus, the only evidence supporting the veteran's claims for 
service connection for residuals of a hernia and residuals of 
frostbite consists of his statements and those of his private 
medical providers.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  The conclusions of Dr. Moon and Dr. 
Axelroth were predicated on a history provided by the 
veteran.  There is no indication in the record that either 
opinion was based on a review of the medical record.  In 
contrast, the Board observes that no residuals of a hernia or 
frostbite have been documented by the VA examinations 
conducted in June 2001 or September 2004.  The Board finds 
that the results of the VA examinations are of greater 
probative value.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

The Board has considered the provisions of 38 U.S.C.A. § 1154 
with respect to the veteran's claims for service connection.  
However, the provisions of 38 U.S.C.A. § 1154 do not obviate 
the requirement that a veteran must submit medical evidence 
of a causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the veteran 
must provide satisfactory evidence of a relationship between 
his service and his current conditions.  He has not done so 
in this case.  Wade v. West 11 Vet. App. 302, 305 (1998).  


ORDER

Service connection for residuals of a hernia is denied.

Service connection for residuals of frostbite of the feet is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


